Citation Nr: 1442258	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative disc disease L5-S1, prior to January 21, 2010.

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease L5-S1, for the period from January 21, 2010 to May 16, 2011.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease L5-S1, for the period beginning May 17, 2011.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision review officer rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted entitlement to service connection posttraumatic degenerative disc disease of the L5-S1 with S1 radiculopathy, with an initial noncompensable rating, effective June 5, 2007.

A March 2012 rating decision created staged ratings for the Veteran's degenerative disc disease, by providing a 40 percent rating effective January 21, 2010, and a 20 percent rating effective May 17, 2011.  The March 2012 rating decision also provided a separate 10 percent rating for left S1 radiculopathy, effective May 17, 2011.

The Veteran appeared and testified at a personal hearing in February 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in March 2011.  The Board remanded the claim so that treatment records could be requested and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has indicated that he is not able to work full time due to his service-connected disabilities, and that his part time work is a struggle.  As marginal employment is not considered employment for TDIU purposes, the Board will address a claim of entitlement to TDIU in conjunction with the increased rating claims.

In April 2012, the Veteran submitted additional evidence, including a statement from the Veteran, and private treatment records.  In August 2014, the Veteran's representative provided an informal hearing presentation, and noted that the Veteran requested the Board's consideration, and noted that no further argument or evidence would be submitted.  The Board understands this request for Board consideration to be a waiver of RO review of the April 2012 submitted evidence.

The issue(s) of entitlement to service connection for a psychiatric disorder secondary to degenerative disc disease of the L5-S1 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 21, 2010, the Veteran's degenerative disc disease L5-S1 manifested in forward flexion of the thoracolumbar spine to greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 235 degrees; and muscle spasm not resulting in an abnormal gait or spinal contour. 

2.  From January 21, 2010 to May 16, 2011, the Veteran's degenerative disc disease L5-S1 manifested in forward flexion to 30 degrees or less.  The evidence of record does not show that he has developed unfavorable ankylosis of the entire thoracolumbar spine or entire spine.

3.  From May 16, 2011, the Veteran's degenerative disc disease L5-S1 manifested in forward flexion to 30 degrees or less.  The evidence of record does not show that he has developed unfavorable ankylosis of the entire thoracolumbar spine or entire spine.

4.  Resolving reasonable doubt in the Veteran's favor, prior to May 17, 2011, degenerative disc disease L5-S1 has manifested in mild incomplete paralysis of the median nerve in the left lower extremity.


CONCLUSIONS OF LAW

1.  Prior to January 21, 2010, the criteria for an evaluation of 10 percent, for degenerative disc disease L5-S1, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  For the period from January 21, 2010 to May 16, 2011, the criteria for an evaluation greater than 40 percent for degenerative disc disease L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.71a, Diagnostics Codes 5243.

3.  From May 17, 2011, the criteria for an evaluation of 40 percent, for degenerative disc disease L5-S1, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

4.  Prior to May 17, 2011, the requirements for a separate 10 percent evaluation for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostics Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence he was to provide, and what part VA will attempt to obtain.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording him VA examinations.  VA informed the claimant of the need to submit all pertinent evidence in his possession, and provided adequate notice of how effective dates are assigned.  Full notice was provided prior to the initial decision.  The claims were readjudicated a May 2009 statement of the case.  

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in February 2010, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  In fact, the Veteran presented very detailed testimony regarding his disabilities, and their functional impact on his life and ability to work.  The VLJ additionally questioned the veteran about any ongoing treatment he was receiving and suggested that these additional records be provided to the VA.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as here, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14.

The Veteran's lumbar spine disability has been rated as noncompensable prior to January 21, 2010, as 40 percent disabling from January 21, 2010 to May 16, 2011, and as 20 percent disabling thereafter under Diagnostic Code 5243, which pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a. 

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease."  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.

Under this formula, a 10 percent rating is provided when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent disability rating is for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent disability rating is for forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is for a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is for a showing of unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome. 

Degenerative arthritis, confirmed by X-ray, will be rated on the basis of limitation of motion.  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

Factual Background and Analysis

In June 2007, the Veteran filed a claim of entitlement to service connection for "back problems."  He stated that he felt his chronic back pain was a result of his in-service station as a weapons mechanic.  He stated that he had to hand load missiles weighing 150 lbs., while being constantly bent over at the waist due to the height of the airplanes.

A February 2005 private treatment record noted complaints of increased back pain.  His back pain caused difficulty getting out of bed.  On physical examination his back was nontender to palpation, but he indicated pain in his midline lumbar region at the site of a previous surgery.  The impression was osteoarthritis.

A January 2007 VA primary care assessment included an endorsement of back pain, but a denial of numbness, tingling or other sensory loss.  His sensory examination was "intact."

In July 2007, the Veteran complained of intermittent dull back pain and tingling in his back and left leg since 1984.  He reported he underwent back surgery in 1984.  On examination, sensation was normal to pin prick, his motor strength was generally 5/5, and the bulk and tone of his lower extremities were normal.  His deep tendon reflexes were symmetrical and normal.  He had slight decreased pin prick to his toes.

After complaints of tingling and numbness, and a diagnosis of diabetes, the Veteran was seen by a VA podiatrist in August 2007.  Testing showed that his vibratory sensation and monofilament sensation were within normal limits.

In October 2007, the Veteran sought VA treatment for chronic low back pain.  He stated that his pain waxes and wanes, but that he gets a sharp pain suddenly in his low back and then a muscle spasm.  

In November 2007, the Veteran was afforded a VA spine examination.  The Veteran reported he underwent back surgery in 1984 for a herniated disc, but he was not sure which disc.  His said that his back pain would radiate down the back of his leg to his foot, with all toes involved.  He stated his back pain was usually a 3/10, but would flare-up to a 10/10 roughly three to four times per month.  He reported he could walk 200-300 yards before pain started to bother him.  He denied doctor-prescribed bedrest, but reported he had three or four episodes of incapacitating pain that required him to lie in bed in the prior year.  On physical examination he had full active range of motion of his spine: 90 degrees of flexion, 30 degrees of extension,  30 degrees of right and left lateral bending, and 30 degrees of right and left lateral rotation.  Repeated range of motion testing did not increase the Veteran's spine pain or decrease his range of motion.  He had no tenderness along his paraspinal musculature or the spine itself, but his range of motion elicited mild pain.  He had 5/5 motor strength of lower extremities and symmetric reflexes.  The examiner could not pick up any objective sensory deficits with testing.  He had no objective evidence of muscle spasm, scoliosis or weakness.  He was assessed with degenerative disc disease S1 radiculopathy, moderate.  The examiner noted that there was mild pain with range of motion testing, and that "it is conceivable that pain could further limit function as described, particularly after repetitive use.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion."

X-rays of the spine, taken in conjunction with the November 2007 examination, showed disc space narrowing at L5-S1.  "Severe degenerative disc disease L5-S1.  Mild degenerative disc disease L4-5 and L5-S1."

In a July 2008 rating decision, the Veteran was granted entitlement to service connection for his lumbar spine disorder.  He was given a noncompensable evaluation.  He stated that his examination for his low back was "inadequate" as the examiner only did a visual diagnosis of the range of motion series and the examination only lasted a few minutes.

On his June 2009 substantive appeal, the Veteran stated that he has trouble with his back whenever he does physical labor or sits for a period of time.  He noted that he will not be able to bend for two or three days afterwards.

On January 26, 2010, the Veteran's private physician A.R. wrote a statement in support of his claim.  Dr. A. R. noted that the Veteran had to cut back hours at work due to his back pain, and he was unable to engage in daily activities such as helping around the house, picking up grandchildren, and he was having more difficulty getting dressed.  His range of motion was noted to be limited to 5-10 degrees of extension, 30 degrees of flexion and "10 degrees of lateral."  She noted that it was her opinion that the Veteran could not work a full time employment due to his back disorder.

Additionally, the Veteran submitted statements from his children regarding the impact of his back pain.  His children noted that his symptoms of degenerative disc disease had worsened over the past seven years.  Both children noted that the Veteran's work was limited by his back pain, and that he could not work full time.  He was also no longer able to do activities he previously enjoyed-including skiing, fishing, hunting, riding motorcycles and going to ball games.

During his February 2010 Board hearing, the Veteran argued that his November 2007 examination was not adequate.  He stated that the examiner asked him to "get up and bend this way and that way and forward" and that "was about it."  The examiner also checked his foot with a needle and said he had "some numbness."  He felt that his examination was not thorough.  He stated when he was asked to bend forward, he bent forward as far as he could go, and that he "really bent way too far probably and it hurt."  He stated that when his back is heated and the muscles are loosened up his back will "extend a little farther," but that when it cools down it goes back to being "stiff."  He stated that as he was loosened up before the examination, it did not reveal an accurate picture of his symptoms.  He argued that if his appointment had been in the afternoon instead of the morning, it would have been a different examination as he would have been stiff.  He stated his numbness would come and go, and he denied bowel or bladder incontinence.  He reported he could only sit in a car for about fifty miles before he needed to stop and stretch.  

In March 2011, the Board remanded the claim, and requested that the Veteran provide releases for treatment records from Dr. A.R., and any other outstanding records.  The Board also directed the RO to provide the Veteran with a current VA spine examination.

In May 2011, the Veteran reported that he saw Dr. A.R. until recently, when she moved, and he began seeing Dr. D.M.  He stated that he underwent surgery in 1984 by a Dr. S., who has retired.  He was able to locate Dr. S., but the records were not available.  He stated that his back pain had worsened, and he was on numerous pain medications and muscle relaxers.  He stated that he was having trouble bending over to put shoes and socks on.  He was "unable to sit or stand for more than 10 to 15 minutes and cannot walk for more than 10 minutes.  As a result, [he could] only work part time and [his] social life is confined to [his] home." 

The treatment records from Drs. A.R. and D.M. date from 2006 to 2011.  In April 2006, the Veteran noted he was unloading a truck when he was pulled down a hill (or fell off the truck, as both scenarios are listed in April 2006 notes) and his right wrist was injured.  He did not complain of back pain at that time.  Prior to the April 2006 fall and wrist injury, the Veteran complained of low back pain for the prior five days and requested a Decadron shot.  The record does not include details of a physical examination.  In November 2006, the Veteran complained of back pain with left lower extremity radiculopathy, and he was given a Decadron shot.  The record does not include details of a physical examination.

A January 21, 2010, the Veteran complained of constant back pain.  The Decadron shots helped for a month, but now that he had diabetes, he could no longer get frequent Decadron shots.  Dr. A.R. again noted he had flexion to 30 degrees.

An April 2011 record from Dr. D.M. noted that the Veteran had a normal motor/sensory examination and a normal gait.

On May 17, 2011, the Veteran was afforded a VA spine examination.  The examiner noted the Veteran had 50 degrees of forward flexion with pain.  After repetitive ranges of motion, neither his pain level nor his range of motion changed.  He had decreased sensation over the S1 nerve root.  He had a positive straight leg test on the left and a negative straight leg test on the right.  X-rays showed decreased disc height at the L5-S1.  The examiner diagnosed S1 radiculopathy to the left leg.  He noted that it was "certainly feasible [the Veteran] could have increasing pain and loss of motion as he described, particularly after activity.  To try and address this is a matter of mere speculation."

In a July 2011 addendum, the examiner noted that the Veteran would be limited in the amount of time he would be able to stand per day, and the amount he could carry.  However, he would not be limited in seated duties.

In April 2012, Dr. D.M. noted complaints of back pain and numbness and tingling of the left lower extremity.  He had a limited range of back motion, with forward flexion of "roughly 20 degrees before symptoms."  He was diagnosed with lumbar disc degeneration and radiculopathy.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Here, the Board has no reason to question the credibility of the Veteran's statements regarding his back and lower extremity symptoms.  He has continuously complained of low back pain and numbness and tingling of his left leg and toes throughout the period on appeal.

Regarding the Veteran's claim for an initial compensable rating prior to January 21, 2010, the Board finds that a 10 percent rating, and no higher is warranted.  The Board notes that prior to January 21, 2010, the only range of motion testing for the Veteran was provided during the November 2007 VA examination.  The Veteran has argued that this examination was inadequate because the examiner did not use a goniometer to measure range of motion.  The Veteran also argued that the timing of the examination, in the morning, did not reflect how bad his range of motion was by the end of a day of use of his back.  Lastly, he argued that since he was asked to bend as far as he could, he complied, and that bending that far hurt and he "should not" have bent as far as he did.  The examiner noted that the Veteran's range of motion did not change with repetitive testing.  He also noted that it was feasible that his pain could further limit his function with repetition but that it would not be feasible to express this guess in terms of additional loss of motion.

The Board acknowledges that a goniometer would have been helpful in determining the precise range of motion of the Veteran's spine.  However, the opinion of the examiner regarding range of motion is nevertheless probative as it was rendered by a trained health care professional based on his observations of the Veteran's motion.  Significantly, the examiner believed that he had full range of motion to 90 degrees.  The examiner also noted that the Veteran only had mild objective pain with range of motion testing.  

VA and private treatment records include complaints of back pain, but do not include range of motion statements or findings.  The Veteran even stated that his back pain would wax and wane.  Private treatment records regarding the Veteran's back complaints are limited to four visits from 2006 to January 2010.  Dr. A.R. provided shots of Decadron on a few occasions, but did not provide physical findings during these visits.  Additionally, although she noted back pain and radiculopathy, did not mention a decrease in range of motion prior to January 2010.

Although there are no records detailing range of motion other than the November 2007 VA examination, the Veteran did report muscle spasm with flare-ups of pain.  Additionally, he was noted to have painful motion during the November 2007 VA examination, and x-rays revealed degenerative disc disease.  As such, the Board finds that the Veteran is entitled to an initial 10 percent rating prior to January 21, 2010.  An increased rating of 20 percent is not warranted because his forward flexion was greater than 60 degrees, and there is no evidence that his muscle spasm resulted in abnormal gait or contour.  Indeed, the Veteran has been noted on several occasions to have a normal gait.

The Board will also resolve reasonable doubt in the Veteran's favor, and finds that mild left lower extremity radiculopathy was present throughout the period on appeal.  The Board is granting entitlement to mild left sciatic radiculopathy based on his subjective complaints of tingling and numbness throughout the claims period.  However, moderate symptoms are not shown.  Significantly, VA treatment records contain findings of normal sensory examinations.

Regarding the Veteran's claim for a rating in excess of 40 percent for his lumbar spine disability from January 21, 2010 to May 16, 2011, the Board finds that an increased rating is not warranted.  For a rating in excess of 40 percent the evidence would need to show that the Veteran suffered from unfavorable ankylosis of the entire lumbar spine or that he had at least 6 weeks of incapacitating episodes in the prior 12 months.  The VA and private treatment records do not include a diagnosis of ankylosis, and do not include physician-prescribed bedrest.  Private treatment records indicate that the Veteran's lumbar spine complaints are primarily treated with shots of Decadron.  

As noted above, the Board is granting a separate 10 percent rating for left leg sciatic radiculopathy for the period prior to May 17, 2011.  An increased 20 percent rating is not warranted because the evidence of record does not show that his incomplete paralysis of the sciatic nerve is moderate in severity.  The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Here, the Veteran's complaints have been of "on and off" tingling and numbness to the left lower extremity.  He testified in February 2010 that his numbness "comes and goes."  On testing, he frequently was noted to have normal sensory findings, including during the November 2007 examination.  In fact, he had a normal sensory and motor evaluation by Dr. D.M. in April 2011.  As such, the evidence is not sufficient to find that the Veteran's incomplete sciatic nerve paralysis is greater than mild.

Regarding the Veteran's claim for a rating in excess of 20 percent for his lumbar spine disability from May 17, 2011 onward, the Board will resolve reasonable doubt in the Veteran's favor and find that a 40 percent rating is warranted for this period on appeal.  Notably, the Veteran was found to have flexion to 50 degrees during the May 2011 VA examination, even following repetitive motion.  The examiner noted that it was possible he could have increased loss of motion during a flare-up, but that it was no possible to guess the degree of additional loss of motion.  The May 2011 VA examination findings were only a year and a half after Dr. A.R. found that the Veteran had forward flexion limited to 30 degrees.  Additionally, in April 2012, Dr. D.M. noted that the Veteran's flexion was to "roughly 20 degrees prior to symptoms."  The Board acknowledges that this is an loose determination of range of motion.  The range of motion is noted to be "roughly" via the "~" symbol, and Dr. D.M. notes the limit to the range of motion as where "symptoms begin," as opposed to where motion is no longer possible.  Given the three ranges of motion (January 2010, May 2011 and April 2012) were provided within relatively quick succession, the Board finds that providing staged ratings at each date does not contemplate the Veteran's overall disability.  As such, the Board will resolve reasonable doubt in the Veteran's favor that his range of motion of the lumbar spine is limited to 30 degrees or less during the period beginning January 21, 2010.  

As noted above, a rating in excess of 40 percent from May 2011 is not warranted unless there is unfavorable ankylosis of the thoracolumbar spine or the Veteran had at least six weeks of incapacitating episodes in the prior year.  The VA and private records do not show a diagnosis of ankylosis or physician-prescribed bedrest.  As such, the Veteran is entitled to a rating of 40 percent, and no higher, for the period beginning January 21, 2010.

While the Board is able to review whether there was evidence supporting a separate neurological disability associated with his increased rating claim for lumbar strain for the period prior to May 17, 2010, the Board does not have jurisdiction to review the rating assigned for his radiculopathy from May 17, 2010, as the Veteran has not appealed that rating.

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

As shown by the discussion of the reasons and bases above, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disabilities levels and symptomatologies.  The Veteran's spine disorder is contemplated by the rating schedule, as the very symptoms manifested by his lumbar spine disorder discussed above are included in the schedular rating criteria.  Additionally, the Veteran has been provided staged ratings for his lumbar spine disability based on the changing symptoms he has reported.  He has also been provided a separate neurological rating, as provided by the spine rating criteria.  As a result, the Veteran's lumbar spine disability picture is not exceptional.  Id.  In the absence of an exceptional disability picture, there is no factual basis for a referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial 10 percent rating, and no higher, for degenerative disc disease L5-S1, prior to January 21, 2010, is granted.

Entitlement to a rating in excess of 40 percent for degenerative disc disease L5-S1 from January 21, 2010 to May 16, 2011, is denied. 

Entitlement to a rating of 40 percent, and no higher, for degenerative disc disease L5-S1, from May 17, 2011, is granted.

Entitlement to a separate 10 percent rating for sciatic nerve radiculopathy, prior to May 17, 2011, is granted.


REMAND

The Veteran has reported on several occasions that his back disorder has required him to decrease his employment to part time.  His children have also noted that his service-connected disorders caused him to decrease the amount he is able to work.  

Private treatment care providers have noted that the Veteran would not be able to work full time due to his back and left leg disabilities.  

Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  It is unclear from the record if the Veteran's part-time employment results in anything greater than marginal employment.

In this case, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should be forwarded to the Veteran.  Further, once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, should be forwarded to the former employers listed on the form.  He should then be scheduled for a VA examination to determine if he is rendered unemployable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  If the Veteran is unemployed (or marginally employed) and seeking TDIU, then he should be scheduled for any additional VA examinations needed to address whether it is at least as likely as not that his service-connected disorders, alone or in combination, render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.  The examiner should take into account the Veteran's education and prior work history.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


